            Case 1:20-cv-03941-GSK Document 41                                   Filed 07/20/21             Page 1 of 5




                                                                                            MATTHEW R. NICELY
                                                                                            Partner
                                                                                            202.887.4046/fax: 202.887.4288
                                                                                            mnicely@akingump.com


                                                           July 20, 2021

VIA ELECTRONIC COURT FILING

The Honorable Gary S. Katzmann
U.S. Court of International Trade
One Federal Plaza
New York, NY 10278

        Re:        Solar Energy Industries Association et al. v. United States, Court No. 20-3941:
                   Plaintiffs’ Supplemental Submission on Transpacific Steel LLC v. United States,
                   No. 20-2157, 2021 WL 2932512 (Fed. Cir. July 13, 2021)

Dear Judge Katzmann,

        Plaintiffs Solar Energy Industries Association, NextEra Energy, Inc., Invenergy
Renewables LLC, and EDF Renewables, Inc. (“Plaintiffs”) respectfully submit this post-hearing
brief to address the U.S. Court of Appeals for the Federal Circuit’s recent decision in Transpacific
Steel LLC v. United States, No. 20-2157, 2021 WL 2932512 (Fed. Cir. July 13, 2021). 1 The
statutory authority finding in Transpacific has little relevance to this dispute because it construes
Section 232 of the Trade Expansion Act of 1962, an entirely different statute whose content,
structure, purpose, legislative history, and application differs markedly from the law at issue here.
Nevertheless, Transpacific confirms that the Court should exhaust all of the tools of statutory
construction in determining whether President Trump clearly misconstrued the safeguard statutes
he applied in promulgating Proclamation 10101.

I.      THE STATUTORY AUTHORITY FINDING IN TRANSPACIFIC IS INAPPOSITE

       Transpacific addressed whether President Trump exceeded his authority under Section 232
when, in August 2018, he doubled the Section 232 tariff rate applicable to steel imports from
Turkey. Transpacific, 2021 WL 2932512, at *1, *9-21. Section 232 authorizes the President to
impose measures on imports found “to threaten to impair the national security” by the U.S.
Department of Commerce. 19 U.S.C. § 1862(b)(3)(A), (c)(1)(A).

       Section 232 differs markedly from Sections 201, 203, and 204 of the Trade Act of 1974,
which form the basis of Plaintiffs’ challenge in this litigation. As an initial matter, Section 232


        1
          Transpacific also addressed an alleged violation of equal protection principles. Transpacific, 2021 WL
2932512, at *21-24. Plaintiffs do not raise an equal protection claim in this litigation.



        Robert S. Strauss Tower | 2001 K Street, N.W. | Washington, DC 20006-1037 | 202.887.4000 | fax 202.887.4288 | akingump.com
         Case 1:20-cv-03941-GSK Document 41                Filed 07/20/21     Page 2 of 5




The Honorable Gary S. Katzmann
July 20, 2021
Page 2

and Section 201 have different aims—Section 232 addresses imports that pose a national security
threat, 19 U.S.C. § 1862, whereas Section 201 concerns fairly traded imports that enter the United
States in significant quantities over a short time period, id. § 2251; cf. Holder v. Hall, 512 U.S.
874, 883 (1994) (declining to construe different statutes similarly when they “differ in structure,
purpose, and application” (footnote omitted)).

         Moreover, the content and structure of Section 232 and Section 201 differ dramatically.
Most importantly, Section 232 contains no provision explicitly limiting the President’s authority
to modify an existing national security measure, 19 U.S.C. § 1862, whereas Section 204(b)
expressly outlines the limited circumstances in which the President may reduce, modify, or
terminate an existing safeguard measure, id. § 2254. In addition to Section 204(b), Section 201(a)
and Section 203(a) and (e) impose numerous restrictions on safeguard measures that are simply
non-existent under Section 232. Id. §§ 2251(a), 2253(a), (e) (requiring a finding of serious injury;
barring the impact of the action taken from exceeding the amount necessary to prevent or remedy
that injury; prohibiting the measure from lasting more than four years (absent an extension);
barring safeguard tariffs from exceeding 50 percent; barring the reimposition of a safeguard
measure to a product less than two years after it was terminated; requiring quotas to permit a
minimum amount of imports; requiring trade restrictions to be phased down over time; and
requiring the social and economic benefits of the measure to outweigh its costs). This difference
in text, structure, and context imparts a difference in meaning. Hall, 512 U.S. at 883.

        Other tools confirm the limited utility of the statutory authority ruling in Transpacific.
Congress promulgated Section 232, on the one hand, and Sections 201, 203, and 204, on the other,
through entirely different legislative acts. As a result, Section 232’s legislative history has no
relevance here. Envtl. Def. v. Duke Energy Corp., 549 U.S. 561, 574 (2007) (“[W]ords have
different shades of meaning and consequently may be variously construed . . . when they occur in
different statutes[.]” (internal quotation marks and citation omitted)).

        Section 232 also differs from the safeguard statute in its application. Because the President
must phase down safeguard duties over the course of the measure, 19 U.S.C. § 2253(a)(4), (e)(5),
no President has increased or reimposed tariffs under Section 204(b)(1)(B), 19 U.S.C.
§ 2254(b)(1)(B)—a point Defendants conceded at the hearing. In contrast, Presidents have
routinely taken additional action under Section 232 to protect the national security, including by
increasing previously-imposed tariffs when needed for national security reasons. Transpacific,
2021 WL 2932512, at *14-18. These differences matter. Hall, 512 U.S. at 883.
         Case 1:20-cv-03941-GSK Document 41                Filed 07/20/21     Page 3 of 5




The Honorable Gary S. Katzmann
July 20, 2021
Page 3

        During oral argument in this proceeding, Defendants focused on the conclusion in
Transpacific that “the ordinary meaning of ‘action’ in [the] context” of Section 232 authorizes the
President “to pursue a continuing course of action, with adjustments (including additional
impositions) adopted over time.” Transpacific, 2021 WL 2932512, at *12, *14 (citations omitted).
But the meaning of “action” in Section 232 – which the Federal Circuit defined as “continuing
action” in Transpacific – simply isn’t relevant here, where the Court must address distinct legal
questions related to the promulgation of Proclamation 10101, such as the meaning of “modify” in
the context of the statute’s text, its history, and its purpose. Although Sections 201, 203, and 204
contain the word “action,” the Court must interpret “action” in Sections 201, 203, and 204 in the
context of the numerous restrictions that Congress imposed on safeguard actions in those statutes,
not an entirely different statute (Section 232) that the Federal Circuit interpreted in Transpacific.
See Envtl. Def., 549 U.S. at 574. Defendants’ attempt to transplant the meaning of “action” in
Section 232—as interpreted by the Federal Circuit in Transpacific—to Sections 201, 203, and 204
would require the Court to impermissibly interpret “action” in the safeguard statutes in a vacuum
without regard for the statutory scheme. United Sav. Ass’n of Tex. v. Timbers of Inwood Forest
Assocs., Ltd., 484 U.S. 365, 371 (1988) (“Statutory construction . . . is a holistic endeavor.”
(citation omitted)).

II.    TRANSPACIFIC CONFIRMS THAT THE COURT SHOULD EXHAUST ALL
       TOOLS OF STATUTORY CONSTRUCTION IN ITS ANALYSIS

         Although the interpretation of “action” in Transpacific does not affect the Court’s
interpretation of Sections 201, 203, and 204 in this case, the Court should nevertheless follow the
analytic framework that the Federal Circuit employed in Transpacific. In this case, as in
Transpacific, the Court must determine whether President Trump “clear[ly] misconstr[ued]” the
statutes he invoked. Silfab Solar, Inc. v. United States, 892 F.3d 1340, 1346 (Fed. Cir. 2018)
(internal quotation marks and citations omitted). In Transpacific, the Federal Circuit exhausted
all of the tools of statutory construction to interpret Section 232(c)(1), examining the provision’s
“text,” “statutory context,” “legal and historical backdrop,” and application in “practice.”
Transpacific, 2021 WL 2932512, at *9-21. Transpacific therefore confirms that the Court must
similarly utilize all of the tools at its disposal to construe Sections 201, 203, and 204, and to
determine whether President Trump unlawfully promulgated Proclamation 10101. And, for the
reasons provided in Plaintiffs’ previous submissions, these tools must lead the Court to the
inevitable conclusion that Sections 201, 203, and 204 did not allow President Trump to make the
changes to the safeguard measures at issued in this case as promulgated in Proclamation 10101.
         Case 1:20-cv-03941-GSK Document 41               Filed 07/20/21    Page 4 of 5




The Honorable Gary S. Katzmann
July 20, 2021
Page 4

III.   CONCLUSION

        The Federal Circuit’s interpretation of Section 232 in Transpacific does not bear on the
statutory construction issues in this appeal. But as the Federal Circuit did in Transpacific, this
Court should consider the safeguard statute’s text, context, legislative history, and application
when interpreting it—all of which confirm that the President did not have the authority to increase
the safeguard measure or reimpose it on bifacial panels.

                                             Respectfully submitted,

 /s/ Amanda Shafer Berman                         /s/ Matthew R. Nicely
 John Brew                                        Matthew R. Nicely
 Larry Eisenstat                                  James E. Tysse
 Amanda Shafer Berman                             Daniel M. Witkowski
 CROWELL & MORING LLP                             Devin S. Sikes
 1001 Pennsylvania Ave., N.W.                     Julia K. Eppard
 Washington, D.C. 20004                           AKIN GUMP STRAUSS HAUER &
 (202) 624-2500                                   FELD LLP
 aberman@crowell.com                              2001 K Street, N.W.
                                                  Washington, D.C. 20006
 Frances Hadfield                                 (202) 887-4000
 CROWELL & MORING LLP                             mnicely@akingump.com
 590 Madison Ave, 20th Floor
 New York, NY 10022                               Counsel to SEIA and NextEra Energy, Inc.
 (212) 803-4040

 Counsel to Invenergy Renewables, LLC
                                                  /s/ Kevin M. O’Brien
                                                  Kevin M. O’Brien
                                                  Christine M. Streatfeild
                                                  BAKER & MCKENZIE LLP
                                                  815 Connecticut Ave, NW
                                                  Washington, DC 20006
                                                  (202) 452-7000
                                                  kevin.obrien@bakermckenzie.com

                                                  Counsel to EDF Renewables, Inc
        Case 1:20-cv-03941-GSK Document 41              Filed 07/20/21    Page 5 of 5




                            CERTIFICATE OF COMPLIANCE

        The undersigned counsel with Akin Gump Strauss Hauer & Feld LLP hereby certifies
that Plaintiffs’ Post-Argument Supplemental Brief on Transpacific Steel LLC v. United States,
dated July 20, 2021, complies with the 1,250 word-count limitation set forth in the Court’s
instructions in Docket Entry 38. This supplemental brief contains 1,246 words according to the
word-count function of the word-processing software used to prepare the supplemental brief.

                                               /s/ Matthew R. Nicely
                                               Matthew R. Nicely
                                               AKIN GUMP STRAUSS HAUER &
                                               FELD LLP
                                               2001 K Street, N.W.
                                               Washington, D.C. 20006
                                               (202) 887-4046
                                               mnicely@akingump.com

                                               Counsel to SEIA and NextEra Energy, Inc.

Dated: July 20, 2021
